Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1, 3, 8, 11, 13, 14-17, 48, 51, 53-56, 75-76 are considered unpatentable for the reasons indicated below: 

Election/Restrictions
Applicant's election without traverse of Species v in the reply filed on 10/19/2020 is acknowledged. However, upon further consideration and in view of the newly found prior art, claims 31-37, 43-44, 57-58, 60, 62-68, and 74 are rejoined, and therefore, examined below. Therefore, claims 1, 3, 8, 11, 13, 14-20, 25, 28, 30-48, 51, 53-58, 60, 62-76 are hereby reconsidered for the purpose of examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14, 31, 55, and 64 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, the limitation, “a first range being additive to the first baseline intensity and for modulating the second intensity of the second beam in a second range being additive to the second baseline intensity” is unclear and ambiguous. In view of the applicants’ disclosure, the meets and bounds of the claimed limitation are not clearly defined. Is the applicant claiming, for example, gradually/sequentially turning on additional light sources or mixing colors to emulate the sun? Applicants’ disclosure does not provide further clarification regarding this limitation.  Similarly, regarding claims 31, “modulating the first intensity of the first beam in a first range being additive to the first baseline intensity and for modulating the second intensity of the second beam in a second range being additive to the second baseline intensity and for modulating the third intensity of the third beam in a third range being additive to the third baseline intensity” is unclear and ambiguous. Similarly, regarding claim 55, limitation “a first range being additive to the first baseline intensity and modulating the second intensity of the second beam in a second range being additive to the second baseline intensity” is unclear and ambiguous. Similarly, regarding claim 64, limitations, “a first range being additive to the first baseline intensity and modulating the second intensity of the second beam in a second range being additive to the second baseline intensity and modulating the third intensity of the third beam in a third range being additive to the third baseline intensity” is unclear and ambiguous. 
Claim(s) 32-35 and 65-68 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claims 31 and 64.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8, 11, 13, 14-20, 25, 28, 30-45, 48, 51, 53-58, 60, 62-76 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vissenberg et al. US20210195706 as evidence by Fredricks et al. US20180132320.
Regarding independent claim 1, Vissenberg et al. discloses a lighting controller, comprising: 
a control system including a microprocessor, a first driver for semiconductor light-emitting devices, and a second driver for semiconductor light-emitting devices (paragraph 6 shows a control system to control the intensity and color temperature of the first and second light beams (i.e. implying a microprocessor and controlling each light individual implying a first and second driver); paragraph 36-37, and 39); 
the first driver controlling a first visible-light source including a first plurality of semiconductor light-emitting devices (¶ 46) being spaced apart from and along a longitudinal axis, the first visible-light source being positioned for directing a first beam of first visible-light emissions from the first plurality of semiconductor light-emitting devices in a first beam direction (paragraphs 5-6 and Fig. 1);
the second driver controlling a second visible-light source including a second plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the second visible-light source being positioned for directing a second beam of second visible-light emissions from the second plurality of semiconductor light-emitting devices in a second beam direction being spaced apart from the first beam direction (paragraphs 5-6, 37, and 53 and Fig. 1); 
wherein the control system is programmed for controlling transmission of a variable power input to the first visible-light source for modulating a first intensity of the first beam of the first visible-light emissions, and wherein the control system is further programmed for controlling transmission of another variable power input to the second visible- light source for modulating a second intensity of the second beam of the second visible light emissions (paragraph 33 shows a control system for controlling/varying the intensity (i.e. controlling the input), and 
wherein the control system is programmed for emulating a progression of ambient sunlight by causing a progression of an overall intensity of the first and second visible-light emissions from being in the first beam direction to being in the second beam direction (paragraphs 12-13 and 16), by initially modulating the first intensity of the first beam to be substantially greater than the second intensity of the second beam and by then progressively modulating the second intensity of the second beam to become substantially greater than the first intensity of the first beam (paragraph 10, 16, and 21).
Vissenberg fails to explicitly disclose controlling transmission of a variable power input to the visible-light source for modulating an intensity of the beam of the visible-light emissions. However, Vissenberg does disclose varying the intensity (paragraph 6).  One of ordinary skill in the art would recognize that there are only a few ways to do this either through adjusting the width/duty-cycle of the PWM control signal, increasing/decreasing the current, or utilizing a dimmer all of each varies the input power.  As such, Vissenberg is considered to meet this limitation.  Fredricks et al., as evidence by, shows controlling/varying the intensity by adjusting the duty cycle of the PWM (see paragraph 39).
Regarding claim 3, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is programmed (¶ 39) for facilitating an alignment of the first beam towards a first boundary of an ambient space and for facilitating another alignment of the second beam towards a second boundary of the ambient space being opposite to the first boundary (see FIGs. 1A-1C; ¶¶ 14, 16 76).  
Regarding claim 8, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is programmed (¶ 39) for modulating the first intensity of the first beam and the second intensity of the second beam for emulating the progression of ambient sunlight throughout a cycle extending from sunrise to sunset (see FIGs. 1A-1C; ¶¶ 44, 76, and 83). 
Regarding claim 11, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system includes a programmable user interface enabling an arbitrary selection of a simulated sunrise time and a simulated sunset time (see ¶ 35-36).  
Regarding claim 13, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is programmed (¶ 39) for modulating the first intensity of the first beam in a first range and for modulating the second intensity of the second beam in a second range, for emulating the progression of ambient sunlight (see FIGs. 1B-1C; ¶ 21).
Regarding claim 14, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is programmed (¶ 39) for controlling the first beam of the first visible-light emissions as having a first baseline intensity and for controlling the second beam of the second visible-light emissions as having a second baseline intensity (FIGs. 1A-1C; ¶¶ 37-38 and 70), and 
wherein the control system is programmed for modulating the first intensity of the first beam in a first range being additive to the first baseline intensity and for modulating the second intensity of the second beam in a second range being additive to the second baseline intensity, for emulating the progression of ambient sunlight (FIGs. 1A-1C; ¶¶ 37-38 and 70: first and second colors and intensities change over time to emulate the movement and intensity/color).  
Regarding claim 15, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is coupled with the first visible-light source for controlling the first intensity of the first beam of the first visible-light emissions (¶¶ 6, 33, 36-37, and 39); and 
wherein the control system is coupled with the second visible-light source for controlling the second intensity of the second beam of the second visible-light emissions (¶¶ 6, 36-37, and 39).  
Regarding claim 16, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is programmed (¶ 39) for controlling the first visible-light source with the first plurality of semiconductor light-emitting devices being collectively configured for generating the first visible-light emissions as having a selectable first perceived color point (¶¶ 33 and 39-41); and 
wherein the control system is programmed for controlling the second visible-light source with the second plurality of semiconductor light-emitting devices being collectively configured for generating the second visible-light emissions as having a selectable second perceived color point (¶¶ 33 and 39-41).
Regarding independent claim 17, Vissenberg et al. discloses a lighting system including: 
the lighting controller of claim 1; 
the first visible-light source (Fig. 1); and 
the second visible-light source (Fig. 1); 
wherein the control system is coupled with the first visible-light source for controlling the first intensity of the first beam of the first visible-light emissions; and wherein the control system is coupled with the second visible-light source for controlling the second intensity of the second beam of the second visible-light emissions (¶¶ 6, 33, 36-37, and 39).  
Regarding independent claim 18, Vissenberg et al. discloses a lighting controller, comprising: 
a control system including a first control facility for controlling a first visible-light source including a first plurality of semiconductor light-emitting devices (¶ 46) being spaced apart from and along a longitudinal axis, the first visible-light source being positioned for directing a first beam of first visible-light emissions from the first plurality of semiconductor light-emitting devices in a first beam direction (paragraph 6 shows a control system to control the intensity and color temperature of the first, second, and third light beams (i.e. implying a microprocessor and controlling each light individual implying a first, second, and third drivers); paragraph 36-37, and 39); 
the control system including a second control facility for controlling a second visible-light source including a second plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the second visible-light source being positioned for directing a second beam of second visible-light emissions from the second plurality of semiconductor light-emitting devices in a second beam direction (paragraphs 5-6 and Fig. 1); 
the control system including a third control facility for controlling a third visible-light source including a third plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the third visible-light source being positioned for directing a third beam of third visible-light emissions from the third plurality of semiconductor light- emitting devices in a third beam direction (paragraphs 5-6 and Fig. 1); 
wherein the first control facility is programmed for controlling a first intensity of the first beam of the first visible-light emissions, and wherein the second control facility is programmed for controlling a second intensity of the second beam of the second visible light emissions, and wherein the third control facility is programmed for controlling a third intensity of the third beam of the third visible light emissions (paragraphs 12-13 and 16), and wherein the control system is programmed for modulating the first intensity of the first beam and the second intensity of the second beam and the third intensity of the third beam in a manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate a progression of ambient sunlight (paragraph 10, 16, and 21).
Vissenberg fails to explicitly disclose controlling transmission of a variable power input to the visible-light source for modulating an intensity of the beam of the visible-light emissions. However, Vissenberg does disclose varying the intensity (paragraph 6).  One of ordinary skill in the art would recognize that there are only a few ways to do this either through adjusting the width/duty-cycle of the PWM control signal, increasing/decreasing the current, or utilizing a dimmer all of each varies the input power.  As such, Vissenberg is considered to meet this limitation.  Fredricks et al., as evidence by, shows controlling/varying the intensity by adjusting the duty cycle of the PWM (see paragraph 39).
Regarding claim 19, Vissenberg et al. discloses the lighting controller of claim 18, wherein the control system is programmed (¶ 39) for causing the first and second and third beams to collectively emulate the progression of ambient sunlight by initially modulating the first intensity of the first beam to relatively be substantially greater than the third intensity of the third beam while modulating the third intensity of the third beam to relatively be substantially greater than the second intensity of the second beam, and by then gradually modulating the second intensity of the second beam to relatively become substantially greater than the third intensity of the third beam while gradually modulating the third intensity of the third beam to relatively become substantially greater than the first intensity of the first beam (¶¶ 33 and 39-41).
Regarding claim 20, Vissenberg et al. discloses the lighting controller of claim 18, wherein the control system is programmed for facilitating an alignment of the first beam towards a first boundary of an ambient space and for facilitating another alignment of the second beam towards a second boundary of the ambient space being opposite to the first boundary (see FIGs. 1A-1C; ¶¶ 14, 16 76).  
Regarding claim 25, Vissenberg et al. discloses the lighting controller of claim 18, wherein the control system is programmed for modulating the first intensity of the first beam and the second intensity of the second beam and the third intensity of the third beam in a manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate the progression of ambient sunlight throughout a cycle extending from sunrise to sunset (see FIGs. 1A-1C; ¶¶ 44, 76, and 83).  
Regarding claim 28, Vissenberg et al. discloses the lighting controller of claim 18, wherein the control system includes a programmable user interface enabling an arbitrary selection of a simulated sunrise time and a simulated sunset time (see ¶ 35-36).  
Regarding claim 30, Vissenberg et al. discloses the lighting controller of claim 18, wherein the control system is programmed for modulating the first intensity of the first beam in a first range and for modulating the second intensity of the second beam in a second range and for modulating the third intensity of the third beam in a third range, in the manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate the progression of ambient sunlight (see FIGs. 1B-1C; ¶ 21).  
Regarding claim 31, Vissenberg et al. discloses the lighting controller of claim 18, wherein the control system is programmed (¶ 39) for controlling the first beam of the first visible-light emissions as having a first baseline intensity and for controlling the second beam of the second visible-light emissions as having a second baseline intensity and for controlling the third beam of the third visible-light emissions as having a third baseline intensity (FIGs. 1A-1C; ¶¶ 37-38 and 70), and wherein the control system is programmed for modulating the first intensity of the first beam in a first range being additive to the first baseline intensity and for modulating the second intensity of the second beam in a second range being additive to the second baseline intensity and for modulating the third intensity of the third beam in a third range being additive to the third baseline intensity, in the manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate the progression of ambient sunlight (FIGs. 1A-1C; ¶¶ 37-38 and 70: first, second, and third colors and intensities change over time to emulate the movement and intensity/color).  
Regarding claim 32, Vissenberg et al. discloses the lighting controller of claim 31, wherein the control system is programmed for controlling the first baseline intensity and the second baseline intensity and the third baseline intensity for causing the first beam and the second beam and the third beam to collectively form a pre-set baseline pattern of the first and second and third visible-light emissions (FIGs. 1A-1C; ¶¶ 37-38 and 70: first, second, and third colors and intensities change over time to emulate the movement and intensity/color).  
Regarding claim 33, Vissenberg et al. discloses the lighting controller of claim 31, wherein the control system is programmed for selection among a plurality of different pre-programmed combinations of the baseline intensities for the first visible-light emissions, the second visible-light emissions, and the third visible-light emissions (see ¶¶ 81-83).  
Regarding claim 34, Vissenberg et al. discloses the lighting controller of claim 33, wherein the control system is programmed for controlling the first baseline intensity and the second baseline intensity and the third baseline intensity for causing the first beam and the second beam and the third beam to collectively form a pre-set baseline pattern of the first and second and third visible-light emissions being: center wall graze; table with wall-fill; wall wash right; wall wash left; double wall wash; wall wash right plus floor; wall wash left plus floor; room; or batwing (see FIGs. 1A-1C; ¶¶ 81-83).  
Regarding claim 35, Vissenberg et al. discloses the lighting controller of claim 33, wherein the control system is programmed for transitioning, over a selectable time period, the baseline intensities for the first visible-light emissions, the second visible-light emissions, and the third visible-light emissions from a one of the plurality of pre-programmed combinations to another one of the plurality of pre-programmed combinations (see FIGs. 1A-1C; ¶¶ 81-83).  
Regarding claim 36, Vissenberg et al. discloses the lighting controller of claim 18, 
wherein the first control facility is coupled with the first visible-light source for controlling the first intensity of the first beam of the first visible-light emissions; wherein the second control facility is coupled with the second visible-light source for controlling the second intensity of the second beam of the second visible-light emissions; and wherein the third control facility is coupled with the third visible-light source for controlling the third intensity of the third beam of the third visible-light emissions (FIGs. 1A-1D; ¶¶ 6, 33, 36-37, and 39).
Regarding claim 37, Vissenberg et al. discloses the lighting controller of claim 36, wherein the first beam direction and the second beam direction and the third beam directions are up-light (see FIGs. 1A-1D). Vissenberg does not disclose wherein the first, second, and third beam directions are all down-light beam directions.
However, it would have been obvious to a person of ordinary skill in the art to design the light system such that all of the light sources are directed downward to create downlight beams (as opposed to up-light beams). This modification will not change the operation or design of the lighting system because the system already generates lights that are eventually reflected downward. Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to create a low-profile and thin lighting system.
Regarding claim 38, Vissenberg et al., as evidenced by Fredricks, discloses the lighting controller of claim 37, but does not disclose, in the same embodiment, “wherein the control system further includes a fourth control facility being coupled with a fourth visible-light source including a fourth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the fourth visible-light source being positioned for directing a fourth beam of fourth visible-light emissions from the fourth plurality of semiconductor light-emitting devices in a fourth beam direction being an up-light beam direction.”
However, Vissenberg discloses in FIG. 2B that a separate light source 310 is configured to direct light in an opposite direction from those of FIG. 1. 
It would have been obvious before the effective filing date of the claimed invention to modify embodiment of FIG. 1 of Vissenberg by incorporating the teachings of FIG. 2B to create a direct/indirect luminare. Similar to the embodiment of FIG. 1, the LED light sources in the opposite direction can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 39, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting controller of claim 38, , but does not disclose, in the same embodiment, “wherein the control system further includes a fifth control facility being coupled with a fifth visible-light source including a fifth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the fifth visible-light source being positioned for directing a fifth beam of fifth visible-light emissions from the fifth plurality of semiconductor light-emitting devices in a fifth beam direction being an up-light beam direction.”
However, the modified disclosure of Vissenberg in embodiments of FIGs. 1 and 2B, can be further modified to include a plurality of rows of LEDs on both the top and bottom side of the lighting system. In particular, the lighting system can include a fifth row of LED light sources that can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 40, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting controller of claim 39, but does not disclose, “wherein the control system is programmed for causing the fourth and fifth beams to be collectively synchronized with the progression of ambient sunlight by initially modulating a fourth intensity of the fourth beam to relatively be substantially greater than a fifth intensity of the fifth beam, and by then gradually modulating the fifth intensity of the fifth beam to relatively become substantially greater than the fourth intensity of the fourth beam.”
However, similar to embodiment of FIG. 1, the fourth and firth beams can be programmed to collectively show the progression of ambient sunlight as shown in FIG. 1C. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment. 
Regarding claim 41, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting controller of claim 40, but does not disclose, “wherein the control system further includes a sixth control facility being coupled with a sixth visible-light source including a sixth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the sixth visible-light source being positioned for directing a sixth beam of sixth visible-light emissions from the sixth plurality of semiconductor light-emitting devices in a sixth beam direction being an up-light beam direction.”
However, the modified disclosure of Vissenberg in embodiments of FIGs. 1 and 2B, can be further modified to include a plurality of rows of LEDs on both the top and bottom side of the lighting system. In particular, the lighting system can include a sixth row of LED light sources that can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 42, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting controller of claim 41, but does not disclose, “wherein the control system is programmed for causing the fourth and fifth and sixth beams to be collectively synchronized with the progression of ambient sunlight by initially modulating the fourth intensity of the fourth beam to relatively be substantially greater than a sixth intensity of the sixth beam while modulating the sixth intensity of the sixth beam to relatively be substantially greater than the fifth intensity of the fifth beam, and by then gradually modulating the fifth intensity of the fifth beam to relatively become substantially greater than the sixth intensity of the sixth beam while gradually modulating the sixth intensity of the sixth beam to relatively become substantially greater than the fourth intensity of the fourth beam.”
However, similar to embodiment of FIG. 1, the fourth, firth, and sixth beams can be programmed to collectively show the progression of ambient sunlight as shown in FIG. 1C. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 43, Vissenberg et al. discloses the lighting controller of claim 18, wherein the first control facility is for controlling the first visible-light source with the first plurality of semiconductor light- emitting devices being collectively configured for generating the first visible-light emissions as having a selectable first perceived color point; and wherein the second control facility is for controlling the second visible-light source with the second plurality of semiconductor light-emitting devices being collectively configured for generating the second visible-light emissions as having a selectable second perceived color point; and wherein the third control facility is for controlling the third visible-light source with the third plurality of semiconductor light-emitting devices being collectively configured for generating the third visible-light emissions as having a selectable third perceived color point (¶¶ 6, 36-37, 39, and 81-83).
Regarding claim 44, Vissenberg et al. discloses a lighting system including: the lighting controller of claim 18; the first visible-light source (FIG. 1); the second visible-light source (FIG. 1); and the third visible-light source (FIG. 1); wherein the first control facility is coupled with the first visible-light source for controlling the first intensity of the first beam of the first visible-light emissions; wherein the second control facility is coupled with the second visible-light source for controlling the second intensity of the second beam of the second visible-light emissions; and wherein the third control facility is coupled with the third visible-light source for controlling the third intensity of the third beam of the third visible-light emissions (paragraph 6 shows a control system to control the intensity and color temperature of the first, second, and third light beams (i.e. implying a microprocessor and controlling each light individual implying a first, second, and third drivers); paragraph 36-37, and 39).  
Regarding claim 45, the lighting system of claim 44, but does not disclose, in the same embodiment, “including a fourth visible-light source including a fourth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the fourth visible-light source being positioned for directing a fourth beam of fourth visible-light emissions from the fourth plurality of semiconductor light- emitting devices in a fourth beam direction being an up-light beam direction, and including a fourth control facility, wherein the fourth control facility is coupled with the fourth visible-light source for controlling a fourth intensity of the fourth beam of the fourth visible-light emissions.”
However, Vissenberg discloses in FIG. 2B that a separate light source 310 is configured to direct light in an opposite direction from those of FIG. 1. 
It would have been obvious before the effective filing date of the claimed invention to modify embodiment of FIG. 1 of Vissenberg by incorporating the teachings of FIG. 2B to create a direct/indirect luminare. Similar to the embodiment of FIG. 1, the LED light sources in the opposite direction can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding independent claim 48, Vissenberg et al. discloses a lighting control method (paragraph 6 shows a control system to control the intensity and color temperature of the first and second light beams (i.e. implying a microprocessor and controlling each light individual implying a first and second driver); paragraph 36-37, and 39), comprising: 
providing a first visible-light source including a first plurality of semiconductor light-emitting devices being spaced apart from and along a longitudinal axis, the first visible-light source being positioned for directing a first beam of first visible-light emissions from the first plurality of semiconductor light-emitting devices in a first beam direction (paragraphs 5-6 and Fig. 1); 
providing a second visible-light source including a second plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the second visible-light source being positioned for directing a second beam of second visible-light emissions from the second plurality of semiconductor light-emitting devices in a second beam direction being spaced apart from the first beam direction (paragraphs 5-6 and Fig. 1); and 
emulating a progression of ambient sunlight by causing a progression of an overall intensity of the first and second visible-light emissions from being in the first beam direction to being in the second beam direction (paragraphs 12-13 and 16), by initially modulating the first intensity of the first beam to be substantially greater than the a-second intensity of the second beam and by then progressively modulating the second intensity of the second beam to become substantially greater than the first intensity of the first beam (paragraph 10, 21).
Regarding claim 51, Vissenberg et al. discloses the lighting control method of claim 48, wherein the emulating the progression of ambient sunlight includes modulating the first intensity of the first beam and the second intensity of the second beam for emulating the progression of ambient sunlight throughout a cycle extending from sunrise to sunset (see FIGs. 1A-1C; ¶¶ 44, 76, and 83).
Regarding claim 53, Vissenberg et al. discloses the lighting control method of claim 48, wherein the emulating the progression of ambient sunlight includes initiating an emulation of the progression of ambient sunlight at an arbitrary user-selected time of a simulated sunrise and concluding the emulation at an arbitrary user- selected time of a simulated sunset (see ¶ 35-36).
Regarding claim 54, Vissenberg et al. discloses the lighting control method of claim 48, wherein the emulating the progression of ambient sunlight includes modulating the first intensity of the first beam in a first range and modulating the second intensity of the second beam in a second range (see FIGs. 1B-1C; ¶ 21).
Regarding claim 55, Vissenberg et al. discloses the lighting control method of claim 48, wherein the emulating the progression of ambient sunlight includes controlling the first beam of the first visible-light emissions as having a first baseline intensity and controlling the second beam of the second visible-light emissions as having a second baseline intensity (FIGs. 1B-1C; ¶ 37-38); and 
wherein the emulating the progression of ambient sunlight includes modulating the first intensity of the first beam in a first range being additive to the first baseline intensity and modulating the second intensity of the second beam in a second range being additive to the second baseline intensity (FIG. 1C; ¶ 37-38: first and second colors and intensities change over time to emulate the movement and intensity/color).  
Regarding claim 56, Vissenberg et al. discloses the lighting control method of claim 48, including generating the first visible-light emissions as having a selectable first perceived color point (¶¶ 33 and 39-41); and 
including generating the second visible-light emissions as having a selectable second perceived color point (¶¶ 33 and 39-41).  
Regarding independent claim 57, Vissenberg et al. discloses a lighting control method, comprising: 
providing a first visible-light source including a first plurality of semiconductor light-emitting devices (¶ 46) being spaced apart from and along a longitudinal axis, the first visible-light source being positioned for directing a first beam of first visible-light emissions from the first plurality of semiconductor light-emitting devices in a first beam direction (see FIGs. 1A-1C); 
providing a second visible-light source including a second plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the second visible-light source being positioned for directing a second beam of second visible-light emissions from the second plurality of semiconductor light-emitting devices in a second beam direction (see ¶ 46 and FIGs. 1A-1D); and 
providing a third visible-light source including a third plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the third visible-light source being positioned for directing a third beam of third visible-light emissions from the third plurality of semiconductor light-emitting devices in a third beam direction (see ¶ 46 and FIGs. 1A-1D); and 
controlling a first intensity of the first beam of the first visible-light emissions, and controlling a second intensity of the second beam of the second visible light emissions, and controlling a third intensity of the third beam of the third visible light emissions (paragraph 6 shows a control system to control the intensity and color temperature of the first, second, and third light beams (i.e. implying a microprocessor and controlling each light individual implying a first, second, and third drivers); paragraph 36-37, and 39; paragraphs 12-13 and 16) by modulating the first intensity of the first beam and the second intensity of the second beam and the third intensity of the third beam in a manner causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate a progression of ambient sunlight (paragraph 10, 16, and 21).
Vissenberg fails to explicitly disclose controlling transmission of a variable power input to the visible-light source for modulating an intensity of the beam of the visible-light emissions. However, Vissenberg does disclose varying the intensity (paragraph 6).  One of ordinary skill in the art would recognize that there are only a few ways to do this either through adjusting the width/duty-cycle of the PWM control signal, increasing/decreasing the current, or utilizing a dimmer all of each varies the input power.  As such, Vissenberg is considered to meet this limitation.  Fredricks et al., as evidence by, shows controlling/varying the intensity by adjusting the duty cycle of the PWM (see paragraph 39).
Regarding claim 58, Vissenberg et al. discloses the lighting control method of claim 57, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes initially modulating the first intensity of the first beam to relatively be substantially greater than the third intensity of the third beam while modulating the third intensity of the third beam to relatively be substantially greater than the second intensity of the second beam, and includes then gradually modulating the second intensity of the second beam to relatively become substantially greater than the third intensity of the third beam while gradually modulating the third intensity of the third beam to relatively become substantially greater than the first intensity of the first beam (¶¶ 33 and 39-41).  
Regarding claim 60, Vissenberg et al. discloses the lighting control method of claim 57, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes modulating the first intensity of the first beam and the second intensity of the second beam and the third intensity of the third beam in a manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate the progression of ambient sunlight throughout a cycle extending from sunrise to sunset (see FIGs. 1A-1C; ¶¶ 44, 76, and 83).  
Regarding claim 62, Vissenberg et al. discloses the lighting control method of claim 57, wherein the causing the first and second beams to collectively emulate the progression of ambient sunlight includes initiating an emulation of the progression of ambient sunlight at an arbitrary user-selected time of a simulated sunrise and concluding the emulation at an arbitrary user-selected time of a simulated sunset (see ¶ 35-36).  
Regarding claim 63, Vissenberg et al. discloses the lighting control method of claim 57, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes modulating the first intensity of the first beam in a first range and modulating the second intensity of the second beam in a second range and modulating the third intensity of the third beam in a third range, in the manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate the progression of ambient sunlight (see FIGs. 1B-1C; ¶ 21).  
Regarding claim 64, Vissenberg et al. discloses the lighting control method of claim 57, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes controlling the first beam of the first visible-light emissions as having a first baseline intensity and controlling the second beam of the second visible-light emissions as having a second baseline intensity and controlling the third beam of the third visible-light emissions as having a third baseline intensity (FIGs. 1A-1C; ¶¶ 37-38 and 70); and wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes modulating the first intensity of the first beam in f, in the manner for causing the first and second and third beams of the first and second and third visible-light emissions to collectively emulate the progression of ambient sunlight (FIGs. 1A-1C; ¶¶ 37-38 and 70: first, second, and third colors and intensities change over time to emulate the movement and intensity/color).  
Regarding claim 65, Vissenberg et al. discloses the lighting control method of claim 64, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes controlling the first baseline intensity and the second baseline intensity and the third baseline intensity for causing the first beam and the second beam and the third beam to collectively form a pre-set baseline pattern of the first and second and third visible-light emissions (FIGs. 1A-1C; ¶¶ 37-38 and 70: first, second, and third colors and intensities change over time to emulate the movement and intensity/color).  
Regarding claim 66, Vissenberg et al. discloses the lighting control method of claim 64, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes controlling the first baseline intensity and the second baseline intensity and the third baseline intensity for causing the first beam and the second beam and the third beam to collectively form a pre-set baseline pattern of the first and second and third visible-light emissions being: center wall graze; table with wall-fill; wall wash right; wall wash left; double wall wash; wall wash right plus floor; wall wash left plus floor; room; or batwing (see FIGs. 1A-1C; ¶¶ 81-83).  
Regarding claim 67, Vissenberg et al. discloses the lighting control method of claim 64, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes transitioning, over a selectable time period, the baseline intensities for the first visible- light emissions, the second visible-light emissions, and the third visible-light emissions from a one of the plurality of pre-programmed combinations to another one of the plurality of pre-programmed combinations (see FIGs. 1A-1C; ¶¶ 81-83).  
Regarding claim 68, Vissenberg et al. discloses the lighting control method of claim 67, wherein the causing the first and second and third beams to collectively emulate the progression of ambient sunlight includes the first beam direction and the second beam direction and the third beam directions as being up-light (see FIGs. 1A-1D). Vissenberg does not disclose wherein the first, second, and third beam directions are all down-light beam directions.
However, it would have been obvious to a person of ordinary skill in the art to design the light system such that all of the light sources are directed downward to create downlight beams (as opposed to up-light beams). This modification will not change the operation or design of the lighting system because the system already generates lights that are eventually reflected downward. Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to create a low-profile and thin lighting system.
Regarding claim 69, Vissenberg et al., as evidenced by Fredricks, discloses the lighting control method of claim 68, but does not disclose, in the same embodiment, “wherein the method includes providing a fourth control facility being coupled with a fourth visible-light source including a fourth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the fourth visible-light source being positioned for directing a fourth beam of fourth visible-light emissions from the fourth plurality of semiconductor light-emitting devices in a fourth beam direction being an up-light beam direction.”
However, Vissenberg discloses in FIG. 2B that a separate light source 310 is configured to direct light in an opposite direction from those of FIG. 1. 
It would have been obvious before the effective filing date of the claimed invention to modify embodiment of FIG. 1 of Vissenberg by incorporating the teachings of FIG. 2B to create a direct/indirect luminare. Similar to the embodiment of FIG. 1, the LED light sources in the opposite direction can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 70, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting control method of claim 69, but does not disclose, in the same embodiment, “wherein the method includes providing a fifth control facility being coupled with a fifth visible-light source including a fifth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the fifth visible-light source being positioned for directing a fifth beam of fifth visible-light emissions from the fifth plurality of semiconductor light-emitting devices in a fifth beam direction being an up-light beam direction.”
However, the modified disclosure of Vissenberg in embodiments of FIGs. 1 and 2B, can be further modified to include a plurality of rows of LEDs on both the top and bottom side of the lighting system. In particular, the lighting system can include a fifth row of LED light sources that can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 71, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting control method of claim 70, but does not disclose, “wherein the method includes causing the fourth and fifth beams to be collectively synchronized with the progression of ambient sunlight by initially modulating a fourth intensity of the fourth beam to relatively be substantially greater than a fifth intensity of the fifth beam, and then gradually modulating the fifth intensity of the fifth beam to relatively become substantially greater than the fourth intensity of the fourth beam.”
However, similar to embodiment of FIG. 1, the fourth and firth beams can be programmed to collectively show the progression of ambient sunlight as shown in FIG. 1C. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment. 
Regarding claim 72, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting control method of claim 70, but does not disclose, “wherein the method includes providing a sixth control facility being coupled with a sixth visible-light source including a sixth plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the sixth visible-light source being positioned for directing a sixth beam of sixth visible-light emissions from the sixth plurality of semiconductor light-emitting devices in a sixth beam direction being an up-light beam direction.”
However, the modified disclosure of Vissenberg in embodiments of FIGs. 1 and 2B, can be further modified to include a plurality of rows of LEDs on both the top and bottom side of the lighting system. In particular, the lighting system can include a sixth row of LED light sources that can be individually controlled. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 73, Vissenberg et al, as evidenced by Fredricks, discloses, the lighting control method of claim 72, but does not disclose, “wherein the method includes causing the fourth and fifth and sixth beams to be collectively synchronized with the progression of ambient sunlight by initially modulating the fourth intensity of the fourth beam to relatively be substantially greater than a sixth intensity of the sixth beam while modulating the sixth intensity of the sixth beam to relatively be substantially greater than the fifth intensity of the fifth beam, and then gradually modulating the fifth intensity of the fifth beam to relatively become substantially greater than the sixth intensity of the sixth beam while gradually modulating the sixth intensity of the sixth beam to relatively become substantially greater than the fourth intensity of the fourth beam.”
However, similar to embodiment of FIG. 1, the fourth, firth, and sixth beams can be programmed to collectively show the progression of ambient sunlight as shown in FIG. 1C. One of ordinary skill in the art would have been motivated to make this modification in order to create a more realistic simulation of the sunrise/sunset in the entire environment.
Regarding claim 74, Vissenberg et al. discloses the lighting control method of claim 57, wherein the method includes controlling the first visible-light source with the first plurality of semiconductor light- emitting devices being collectively configured for generating the first visible-light emissions as having a selectable first perceived color point; and controlling the second visible-light source with the second plurality of semiconductor light-emitting devices being collectively configured for generating the second visible-light emissions as having a selectable second perceived color point; and controlling the third visible-light source with the third plurality of semiconductor light-emitting devices being collectively configured for generating the third visible-light emissions as having a selectable third perceived color point (¶¶ 6, 36-37, 39, and 81-83).
Regarding claim 75, Vissenberg et al. discloses the lighting controller of claim 1, wherein the control system is programmed (¶ 39) for modulating the first intensity of the first beam and for modulating the second intensity of the second beam in a manner for causing the first and second beams of the first and second visible-light emissions to emulate the progression of ambient sunlight as being through a continuous portion of a cycle extending from sunrise to sunset (see FIGs. 1A-1C; ¶¶ 44, 76, and 83).  
Regarding independent claim 76, Vissenberg et al. discloses a lighting controller, comprising: 
a control system including a microprocessor and a driver for semiconductor light-emitting devices (paragraph 6 shows a control system to control to control the intensity and color temperature of the first and second light beams (i.e. implying a microprocessor and controlling each light individual implying a first and second driver); paragraph 36-37, and 39); 
wherein the driver controls a first visible-light source including a first plurality of semiconductor light-emitting devices being spaced apart from and along a longitudinal axis, the first visible-light source being positioned for directing a first beam of first visible-light emissions from the first plurality of semiconductor light-emitting devices in a first beam direction (paragraphs 5-6 and Fig. 1); 
wherein the driver further controls a second visible-light source including a second plurality of semiconductor light-emitting devices being spaced apart from and along the longitudinal axis, the second visible-light source being positioned for directing a second beam of second visible-light emissions from the second plurality of semiconductor light-emitting devices in a second beam direction being spaced apart from the first beam direction (paragraphs 5-6 and Fig. 1); 
wherein the control system is programmed for controlling transmission of a variable power input to the first visible-light source for modulating a first intensity of the first beam of the first visible-light emissions, and wherein the control system is further programmed for controlling transmission of another variable power input to the second visible-light source for modulating a second intensity of the second beam of the second visible light emissions (paragraph 33 shows a control system for controlling/varying the intensity (i.e. controlling the input)), and 
wherein the control system is programmed for emulating a progression of ambient sunlight by causing a progression of an overall intensity of the first and second visible-light emissions from being in the first beam direction to being in the second beam direction, by initially modulating the first intensity of the first beam to be substantially greater than the second intensity of the second beam and by then progressively modulating the second intensity of the second beam to become substantially greater than the first intensity of the first beam (paragraph 10, 21).   
Vissenberg fails to explicitly disclose controlling transmission of a variable power input to the visible-light source for modulating an intensity of the beam of the visible-light emissions. However, Vissenberg does disclose varying the intensity.  One of ordinary skill in the art would recognize that there are only a few ways to do this either through adjusting the width/duty-cycle of the PWM control signal, increasing/decreasing the current, or utilizing a dimmer all of each varies the input power.  As such, Vissenberg is considered to meet this limitation.  Fredricks et al., as evidence by, shows controlling/varying the intensity by adjusting the duty cycle of the PWM (see paragraph 39).
Allowable Subject Matter
Claims 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodinger et al. US20190132928, 
Leung et al. US20180216791, 
Sooch et al. US20180077783, 
Meerbeek et al. US20160227618,
Barroso et al. US 20130293152, and
May US20170038040A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844